Monica Perales
Attorney at Law: 297739
Law Offices of Lawrence D. Rohlfing
12631 East Imperial Highway, Suite C-115
Santa Fe Springs, CA 90670
Tel.: (562) 868-5886
Fax: (562) 868-8868
E-mail: rohlfing.office@rohlfinglaw.com
Attorneys for Plaintiff
Mark Allen Howell
                     UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF CALIFORNIA


MARK ALLEN HOWELL,                       )   Case No.: 2:18-cv-01408-CKD
                                         )
             Plaintiff,                  )   STIPULATION & ORDER FOR THE
                                         )   AWARD AND PAYMENT OF
      vs.                                )   ATTORNEY FEES AND EXPENSES
                                         )   PURSUANT TO THE EQUAL
ANDREW SAUL,                             )   ACCESS TO JUSTICE ACT, 28 U.S.C.
Commissioner of Social Security,         )   § 2412(d) AND COSTS PURSUANT
                                         )   TO 28 U.S.C. § 1920
             Defendant.                  )
                                         )
                                         )

      TO THE HONORABLE CAROLYN K. DELANEY, MAGISTRATE
JUDGE OF THE DISTRICT COURT:
      IT IS HEREBY STIPULATED by and between the parties through their
undersigned counsel, subject to the approval of the Court, that Mark Allen Howell
be awarded attorney fees and expenses in the amount of Four Thousand dollars
($4,000.00) under the Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412(d),
and no costs under 28 U.S.C. § 1920. This amount represents compensation for all
legal services rendered on behalf of Plaintiff by counsel in connection with this
civil action, in accordance with 28 U.S.C. §§ 1920; 2412(d).
       After the Court issues an order for EAJA fees to Mark Allen Howell, the
government will consider the matter of Mark Allen Howell's assignment of EAJA
fees to Monica Perales. The retainer agreement containing the assignment is
attached as exhibit 1. Pursuant to Astrue v. Ratliff, 130 S.Ct. 2521, 2529 (2010),
the ability to honor the assignment will depend on whether the fees are subject to
any offset allowed under the United States Department of the Treasury's Offset
Program. After the order for EAJA fees is entered, the government will determine
whether they are subject to any offset.
       Fees shall be made payable to Mark Allen Howell, but if the Department of
the Treasury determines that Mark Allen Howell does not owe a federal debt, then
the government shall cause the payment of fees, expenses and costs to be made
directly to Law Offices of Lawrence D. Rohlfing, pursuant to the assignment
executed by Mark Allen Howell.1 Any payments made shall be delivered to
Monica Perales.
       This stipulation constitutes a compromise settlement of Mark Allen
Howell's request for EAJA attorney fees, and does not constitute an admission of
liability on the part of Defendant under the EAJA or otherwise. Payment of the
agreed amount shall constitute a complete release from, and bar to, any and all
claims that Mark Allen Howell and/or Monica Perales including Law Offices of
Lawrence D. Rohlfing may have relating to EAJA attorney fees in connection with
this action.




1
 The parties do not stipulate whether counsel for the plaintiff has a cognizable lien
under federal law against the recovery of EAJA fees that survives the Treasury
Offset Program.
      This award is without prejudice to the rights of Monica Perales and/or the
Law Offices of Lawrence D. Rohlfing to seek Social Security Act attorney fees
under 42 U.S.C. § 406(b), subject to the savings clause provisions of the EAJA.
DATE: December 3, 2019         Respectfully submitted,
                               LAW OFFICES OF LAWRENCE D. ROHLFING
                                    /s/ Monica Perales
                           BY: __________________
                              Monica Perales
                              Attorney for plaintiff Mark Allen Howell

DATED:
                               MCGREGOR W. SCOTT
                               United States Attorney


                                      /s/ Francesco Benavides

                               FRANCESCO BENAVIDES
                               Special Assistant United States Attorney
                               Attorneys for Defendant ANDREW SAUL,
                               Commissioner of Social Security
                               (Per e-mail authorization)



IT IS SO ORDERED.
Dated: December 9, 2019
                                         _____________________________________
                                         CAROLYN K. DELANEY
                                         UNITED STATES MAGISTRATE JUDGE
